Citation Nr: 1738350	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  17-26 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of squamous cell carcinoma of the right tonsil, to include as due to radiation exposure. 

2.  Entitlement to service connection for residuals of skin cancer, to include as due to radiation exposure. 

3.  Entitlement to service connection for malignant neoplasm of lymph nodes, to include as due to radiation exposure. 


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs




ATTORNEY FOR THE BOARD

A. N. Nolley, Associate 


INTRODUCTION

The Veteran served on active duty from September 1946 to December 1947.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The claim was transferred to the centralized processing unit for radiation claims at the Jackson, Mississippi, RO.  However, the Newark, New Jersey, RO remains the Agency of Original Jurisdiction (AOJ).   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claimed that his squamous cell carcinoma of the right tonsil, residuals of skin cancer, and malignant neoplasm of the lymph nodes, were caused by ionizing radiation during his active duty service in locations near Hiroshima, Japan and Nagasaki, Japan from November 1946 to December 1947.  He stated that he was assigned to the 11th Airborne 188th P.I.R. Comp. D., and travelled to many Army bases in Japan to entertain troops.  His DD-214 confirms that his occupational specialty was a bandsman and that he played the saxophone.  

Initially, the evidence of record does not show that the Veteran is entitled to presumptive service connection under the provisions of 3.309(d).  The Defense Threat Reduction Agency determined that the Veteran did not participate as a member of the American occupation forces in Hiroshima, Japan and Nagasaki, Japan, following World War II.  It was noted that the Veteran arrived in Japan after July 1, 1946, and was therefore not considered a member of the American occupation forces in Hiroshima, Japan and Nagasaki, Japan for VA purposes.  See 38 C.F.R. § 3.309 (d)(3)(i) (2016).

Although the Veteran's disorders are not presumptively service-connected, his claim must be processed under 38 C.F.R. § 3.311.  Pursuant to 38 C.F.R. § 3.311, when it is determined that a radiogenic disease first became manifest within a period specified by the regulations, and it is contended that such disease is the result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose.  38 C.F.R. § 3.311 (a).  

The term radiogenic disease means a disease that may be induced by ionizing radiation and includes all cancers.  38 C.F.R. §§ 3.311(b).  For cancer, the disease must have manifested five years or more after exposure.  38 C.F.R. § 3.311 (b)(5).  For claims that are not based upon participation in atmospheric nuclear testing or Hiroshima and Nagasaki occupation, a request for available records concerning the veteran's exposure to radiation will be made and the case will be referred to the Under Secretary for Health to prepare a dose assessment, to the extent feasible.  38 C.F.R. § 3.311(a)(2)(iii).  Thereafter, if it is determined that the Veteran was exposed to ionizing radiation, the claim is forwarded to the Under Secretary for Benefits for review as to whether sound scientific medical evidence supports the conclusion that it is at least as likely as not that the veteran's disease resulted from radiation exposure during service.  38 C.F.R. § 3.311(c).  

The evidence of record include diagnoses of radiogenic diseases within the meaning of 38 C.F.R. § 3.311(b)(2) and the diseases manifested more than five years after his alleged exposure.  Additionally, the Veteran asserted that his disorders are the result of ionizing radiation exposure during service.  Accordingly, the Board finds a remand is required to develop the Veteran's claim pursuant to the procedures outlined in 38 C.F.R. § 3.311, which requires obtaining a dose assessment from the Under Secretary of Health.   

Accordingly, the case is REMANDED for the following action:
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. In accordance with 38 C.F.R. § 3.311 (a)(2)(iii), the AOJ must forward the Veteran's records concerning his radiation exposure - including any service records, his statements regarding radiation exposure, and any other information obtained while the case is in remand status - to the Under Secretary for Health, for preparation of a dose estimate, to the extent feasible.  If a specific estimate cannot be made, a range of possible doses should be provided.  The resulting dose estimate must include consideration of the Veteran's diagnoses of squamous cell carcinoma of the right tonsil, residuals of skin cancer, and malignant neoplasm of the lymph nodes.  

2.  If the evidence establishes that the Veteran was exposed to ionizing radiation in service, refer the claim to the Under Secretary for Benefits or his or her designee for all required action under § 3.311.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




